Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the incorporation of Yb, Nd and Cr concurrently in the material.  It would not have been obvious to include further Nd dopants in the Cr,Yb doped material of Liu.  The inclusion of further dopants would have been arbitrary and would have required hindsight reasoning.  In terms of claim 3, the prior art teaches the creation of materials having dual emission properties; however, the dual emission is in terms of downconversion of a blue light to NIR, wherein a red phosphor layer is used as an intermediate that functions to excite the NIR phosphor.  The claims are drawn to a mixture of phosphors including at least a YAG;Ce (yellow) in conjunction with various phosphors that are typically considered to be red phosphors.  It would not have been obvious to incorporate the phosphor of Liu in a typical white-light LED based on the properties of the material as shown by Liu.  The majority of the emission in the phosphor is emitted in the infrared band, which does not contribute to the creation of apparent white light.  Although the phosphor does show some broadband red emission, the dominant NIR emission would be considered a power loss and those of ordinary skill in the art would not find it obvious to arbitrarily replace a more efficient red phosphor with that of Liu (efficient in terms of creating red light vs other wavelengths of light).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734